DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 08/25/2021.
Claims 1, 19, and 20 have been amended.  Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments, see page 9, filed 08/25/2021, with respect to the prior art have been fully considered and are persuasive.  The rejections of claims 1-4, 11, 18, 19, and 20 has been withdrawn. In particular, applicant amended each independent claim to recite the following new limitation: “a plurality of primary band counts that are each mathematically derived from a numerical composite of the first and second information elements”.  The examiner agrees with applicant that ELLIS does not teach or fairly suggest the amended limitations.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a method of tartan encoding comprising, by a computer system (emphasis added):
receiving first and second information elements for use in generating a tartan design; generating a primary pattern for the tartan design using the first and second a plurality of primary band counts that are each mathematically derived from a numerical composite  of the first and second information elements; and a plurality of primary colors, the plurality of primary colors including a color for each of the plurality of primary band counts; generating a secondary pattern for the tartan design, the secondary pattern including: a plurality of secondary band counts; and a plurality of secondary colors, the plurality of secondary colors including a color for each of the plurality of secondary band counts; and generating a band-level machine instruction set for the tartan design, the band-level machine instruction set representing the primary pattern and the secondary pattern.
The above emphasized limitations, when considered with each and every other limitation recited, distinguishes over the prior art.
Independent claims 19 and 20 are allowed for substantially the same reasons as claim 1.
Claims 2-18 depend from claim 1 and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876